Title: Enclosure: Members of the Dismal Swamp Company, 24 January 1784
From: Washington, George
To: 



[24 January 1784]

 
               
                  David Jemeson for Samuel Gist & Self Shares
                  1
               
               
                  David Mead for Self & Mr[s] William Waters
                  1 ½
               
               
                  Mr John Lewis for his Father & Nathaniel Bacon
                  2
               
               
                  Thomas Newton for Colo. Tucker & Major Fairly
                  2
               
               
               
                  Mr Man Page of Mansfield
                   ½
               
               
                  Mr William Nelson & Brother
                  1
               
               
                  Mr Secretary Thomas Nelson
                  1
               
               
                  Your self
                  1
               
               
                  Thomas Walker & Joseph Hornsby
                  1
               
               
                  
                  11 
               
               
                  David Jemeson york
                  
               
               
                  David Mead near Westover
                  
               
               
                  Mr Lewis Fredericksburg
                  
               
               
                  Thomas Newton Norfolk
                  
               
               
                  Man Page near Fredericksburg
                  
               
               
                  William Nelson york
                  
               
               
                  Secretary Thomas Nelson near Hanover Court House
                  
               
               
                  Joseph Hornby Williamsburg
                  
               
               
                  Thomas Walker Castle Hill Albemarle
                  
               
            
